 MAR SALLE CONVALESCENT HOMEMar Salle, Inc. d/b/aMar Salle Convalescent HomeandServiceEmployeesInternational Union, Local536, AFL-CIO. Case 5-CA-4134October 29, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn August 20, 1968, Trial Examiner Charles WSchneider issued his Decision in the above-entitledcase, finding that Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer'sDecision and a supporting brief. TheCharging Party filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer, including his granting of the GeneralCounsel's motion for judgment on the pleadings, andRespondent's response to the Trial Examiner's ShowCause Order, and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDER2Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborIRespondentcontends that the Board is precluded from assertingjurisdiction because ofa lack of proofon the record that the necessarylegal jurisdiction exists. Respondent'sanswer to the complaint, how-ever,admits that its gross revenues for the precedingyearexceeded$100,000,and that it purchased goods and materials valued at in .. essof $25,000 fromsuppliers located in the Districtof ColumbiaMoreover,Respondent's principal office and place of business is locatedin the Districtof Columbiawhere the Board asserts jurisdiction on aplenary basis.The Westchester Corporation,124 NLRB 194,M. S.Ginn&Co,114NLRB 112.2 The Unionexcepts to the Trial Examiner'sRecommended Order,contending that the Board should order a monetaryremedy to make theemployees wholefor lossestheymay havesuffered as a result ofRespondent's unlawful refusal to bargain(including losses incurred as aresult of the employeesstrike action).It also urges that the Board orderRespondent to grant,upon request,a union shop provision,including adues check-off provision.We deem it inappropriate in this case,however, todepart from our existingpolicy withrespect to remedialorders in cases involving violations of Section 8(a)(5).173 NLRB No. 69429Re:ationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andOrders that Respondent, Mar Salle, Inc , d/b/a MarSa'.1eConvalescentHome, Washington, D. C., itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONTHE REPRESENTATION PROCEEDING'Upon petition filed under Section 9(c) of the NationalLabor Relations Act (29 U.S.C A 159 (c)) on February 5,1968, by Building Service Employees' International Union,Local 536, Building Service Employees' International Union,AFL-CIO,' herein called the Union,3 a hearing was held by theRegional Director for Region 5 of the Board who subsequentlyissued a Decision and Direction of Election in an appropriatebargaining unit, described hereinafter, of the employees of MarSalle, Inc., d/b/a Mar Salle Convalescent Home, Washington,D C., herein called the RespondentOn March 13, 1968, the Respondent filed a Request forReview of the Decision and Direction of Election in which italleged that the Regional Director erred in excluding threeadmissions clerks, five switchboard operators, and a medicalsecretary, from the appropriate bargaining unit. This requestfor review was denied by the Board on March 27, 1968, on theground that it raised no substantial issues except as to the unitplacement of the three admission clerks, which the Board saidcould best be resolved through the customary challengeprocedure.Pursuant to the Decision and Direction of Election, anelection by secret ballot was conducted on April 2, 1968,under the supervision and direction of the Regional DirectorImmediately following the election the parties were servedwith copies of the tally of ballots which showed that ofapproximately 122 eligible voters, 114 cast ballots, of which71were for, and 38 were against the Union. There were 5challenged ballots. On April 8, 1968, the Respondent filedtimely objections to conduct affecting the results of theelection alleging (1) that the Union had made wholesaleproimses that the Union would obtain more money for theemployees immediately if the employees would vote for theUnion, (2) that the Union had established a picket line with'Administrativeor official notice istaken of therecord in therepresentation proceeding,Case 5-RC-6293, asthe term "record" isdefined inSection 102.68 and 102.69(f) of theBoard's Rules (Rulesand Regulations and Statements of Procedure, National Labor RelationsBoard,Series 8, as revised January1, 1965). SeeLTV Electrosystenis,Inc.,166 NLRBNo. 81,enfd. 388 F 2d 683 (C.A 4, 1968),GoldenAge BeverageCo,167 NLRB No24, Intertype Co v Penello,269F Supp 573 (D.C Va , 1967),Follett Corp,164 NLRB 378, enfd 397F.2d 91 (C.A. 7, 1968), Sec. 9(d) of the NLRA.2Since the certificationof the Union,the international union haschanged its name from Building Service Employees International Union,AFL-CIO, toService Employees InternationalUnion, AFL-CIO. Thelocal Union has apparently made similar changes in its designation, sincethe charge was filed by"Service EmployeesInternationalUnion, Local536, AFL-CIO." In accordancewith a requestby theInternationalUnion to the Board, dated June 28, 1968,requesting appropriatechange in the Board's records,the name ofthe Unionhas been amendedaccordingly herein.3 See fn. 1, supra 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDpickets carrying signs that the employer was unfair because hewould not sign a consent election agreement, (3) that theUnion had continued to pass out literature and attempted tosign up employees the day after the election, and (4) that theUnion had distributed three kinds of leaflets during thecampaign which were objectionable because two misrepre-sented the facts and the other confused the employees concern-ing the representation and checkoff authorization which theywere requested to sign.On May 2, 1968, the Regional Director issued a Supplemen-talDecision and Certification of Representative in which hestated that he had conducted an investigation of the challengesand objections, found that the objections raised no substantialormaterial issues with respect to the election, overruled theobjections, and certified the Union as the representative of theemployees of the appropriate unit As to the challengedballots, theRegionalDirector stated that they were notsufficient in number to affect the results of the electionThereafter on May 27, 1968, Respondent filed a timely appealwith the Board from the Regional Director's SupplementalDecision and Certification of Representative overruling Re-spondent's objections to conduct allegedly affecting the resultsof the election No request for review was filed with respect tothe Regional Director's ruling on the challengesOn June 6, 1968, the Board issued an order denying theRespondent's request for review of the Regional Director'sSupplemental Decision and Certification of Representative, onthe ground that it raised no substantial issues warrantingreview.THE COMPLAINT CASEOn June 20, 1968, the Union filed the unfair labor practicecharge involved in the instant case, in whichit alleged,interaha,that on or about June 19, 1968, the Respondent refused tobargain with the UnionOn June 27, 1968, the General Counsel, by the RegionalDirector of Region 5, issued a Complaint and Notice ofHearing alleging that the Respondent had committed unfairlabor practices in violation of Section 8(a)(1) and (5) andSection 2(6) and (7) of the Act by refusing to bargain with theUnion upon request. In due course the Respondent filed itsanswer to the complaint in which certain allegations of thecomplaint were admitted and others denied.In its answer the Respondent admits the following allega-tionsof the complaint- (1) filing and service of thecharge, (2) certain jurisdictional facts, (3) that the Union isa labor organization within the meaning of Section 2(5) of theAct, (4) that an election was held, (5) that the Union has re-quested the Respondent to bargain collectively, and (6) that theRespondent has refused and continues to refuse to bargainRespondent denies the allegations contained in the complaintto the effect that (1) the Respondent is engaged in commercewithin the meaning of Section 2(6) of the Act, (2) thebargaining unit is appropriate, (3) the Union has been and isnow the exclusive representative for purposes of collectivebargaining of a majority of the employees in the unit, and (4)that by the refusal to bargain, in connection with the otherallegations described, the Respondent did engage in, and isengaging in unfair labor practices affecting commerce withinthe meaning of the ActThe Respondent affirmativelyasserts initsAnswer that theUnion engaged in conduct violative of the Act and precluding afairand impartial election, and, further, that the Board iswithout jurisdiction of the subject matter for the reason thatthe Board's jurisdictional standards for nursing homes areinvalid and constitute an unconstitutional classification ofnursing homesUnder date of July 16, 1968, received July 17, counsel forthe General Counsel filed a Motion for Summary Judgment inwhich he contends that the pleadings, considered together withthe official Board record in the underlying representationproceeding,Case 5-RC-6293, raise no issues requiring ahearing, that Respondent's defense set forth in its answer raisesno litigable questions of fact, and that, as a matter of law,Respondent has no valid defense to the complaint.On July 18, 1968, 1 issued an Order directing the parties toshow cause as to whether or not General Counsel's Motionshould be grantedOn July 29, 1968, counsel for theRespondent filed an Opposition to the Motion for SummaryJudgment No other responses have been received.RULING ON MOTION FOR SUMMARY JUDGMENTIn its Opposition to the Motion for Summary Judgment theRespondent urges that the General Counsel's motion should bedenied for a number of reasons, which in summary are asfollows(1) the unit is inappropriate and was improperlydecided, (2) there are unresolved issues, (3) a full hearing andreport by a trial examiner is required, (4) the jurisdictionalstandard adopted by the Board for nursing homes is arbitraryand invalid, and in any event the record on jurisdiction isinadequate, and (5) no proper investigation of the objectionsto the election was made Additionally, the Respondentdemands production of the affidavits and statements taken bythe field examiner in the investigation of the objections to theelection. None of these propositions is found to be supportedWith respect to the unit issue the Respondent urges that theadmissions clerks, telephone switchboard operators and themedical secretary were improperly excluded from the appro-priate unit. The Respondent further contends that no formaldecision together with reasons or grounds or authorities for itsruling was ever issued by the Board in regard to the exclusionof the admissions clerks, telephone switchboard operators, andthe medical secretary. In addition, the Respondent asserts thatthe unit issue was not finally resolved for the reason thatthough the Board directed that the unit placement of theadmissions clerks be resolved through the challenge procedure,theRegional Director merely held that the challenged ballotswere not sufficient in number to affect the results of theelection.The questionsraisedby the Respondent relating to theappropriateness of the unit were either specifically adjudicatedin the representation proceeding or opportunity was affordedfor such adjudication. Those issues are therefore not litigablehere. It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence or special cir-cumstances, not to permit litigation before a trial examiner inan unfair labor practice case of issues which were or could havebeen litigated in a prior related representation proceeding 4The record before me does not disclose the identity or4 HowardJohnsonCo,164 NLRB174, Metropolitan Life InsuranceCo, 163 NLRB 579 SeePittsburgh PlateGlassCov.N.L.R B.,313U S 146, 162(1941),Rules and Regulations of the Board,Sections102.67(f) and 102.69(c) MAR SALLE CONVALESCENTHOME431classification of the challenged employees. However, if it beassumed that the admissions clerks were among them, the factthat their status has not been finally decided is not, in thepresented circumstances, a basis for refusal to bargain as to theremainder of the appropriate unit in the absence of indication,of which there is none here, that bargaining cannot convenient-lyproceed in the interim.Houston Chronicle PublishingCompany,130 NLRB 1243, 1245-46.In any event, other considerations require rejection of theRespondent's contentions concerning unit placement of theadmissions clerks. The first is that the Board refused to reviewthe Regional Director's action in certifying the Union, and thataction is binding on the trial examiner The second is that theRegional Director's action finding decision on the challengesunnecessary became final by reason of the Respondent'sfailureto except to or to request review of it. Section102 67(f) of the Board Rules provides as follows:The parties may, at any time, waive their right to requestreview. Failure to request review shall preclude such partiesfrom relitigating, in any related subsequent unfair laborpractice proceeding, any issue which was, or could havebeen, raised in the representation proceeding. Denial of arequest for review shall constitute an affirmance of theregional director's action which shall also preclude relitigat-ing any such issues in any related subsequent unfair laborpractice proceeding.In its appeal from the Regional Director's SupplementalDecision and Certification of Representative the Respondentappealed only the Regional Director's action in overruling theRespondent's objections to the election based upon conductby the Union. The Respondent thereby acquiesced to theRegional Director's decision on the challenges, at least for thepurpose of this proceeding. The Respondent's contentions asto the unit determination are therefore not supported.With respect to the Respondent's assertion that no formaldecision was issued by the Board, the Respondent cites Section8(b) of the Administrative Procedure Act. (5 U.S.C. 557 (c)).However, no formal decision by the Board, in the Respon-dent's sense of the term, was required for two reasons- (1)section 8(b) of the Administrative Procedure Act is notapplicable to cases involving the certification of employeerepresentatives,' and (2) Section 3(b) of the National LaborRelations Act authorizes the Board to delegate to the RegionalDirector authority under Section 9 of the Act to decidequestions of representation, the Board has delegated suchauthority in its rules (Subpart C, Section 102.60,et seq.),andtheRegional Director has issued formal decisions. If formaldecisions were required, these sufficedConcerning its contention that a hearing and report by atrial examiner are required, Respondent states that a hearingon objections is required by the Administrative Procedure Pct,and that theMorgancases,6 require a full hearing and reportby a trial examiner containing findings and conclusions andbase; therefore. However, it is to be observed, first, that ahearing is not a matter of right in connection with thedisposition of objections to an election, either under theAdministrative Procedure Act or theMorgancases, unlesssubstantial and material issues are raised by the objections.7The cases cited by the Respondent' do not negate thisproposition; they merely hold that where therearesubstantialand material issues a hearing is required. In addition, neither intheRespondent's opposition to the Motion for SummaryJudgment nor in its appeal from the Regional Director'sSupplemental Decision and Certification of Representative isthere a suggestion that the Respondent requested a hearing onits objections to the election.Concerning jurisdiction, the Respondent asserts that theBoard's standards for nursing homes are arbitrary and invalidin that the dollar amounts of income required for the exertionof jurisdiction are too low when compared with those requiredfor other enterprises. Additionally, the Respondent contendsthatwhere jurisdiction is questioned, evidence of otherjurisdictional factors, such as direct and indirect inflow andoutflow must be contained in the record, and there is nonesuch here.Whether the Board has jurisdiction over the Respondentwas necessarily decided in the representation proceeding 9 Inaddition, the record of the representation case does notdisclose that the Respondent raised any such issue there. In theabsence of a showing of cause, the Respondent is thereforeprecluded under Board rules 102.67(f) and 102.69(c), referredtosupra,from raising the question here. Respondent cites noauthority in support of its position that where jurisdiction isquestioned the recordmustcontain evidence of other jurisdic-tional factors, such as direct and indirect inflow and outflow.The contention is therefore rejected.With respect to the Respondent's assertion that there wasnot a full investigation of the objections to the election, I findthat issue also waived by reason of the Respondent's failure toraise this matter in the representation proceeding. In addition,there is no indication as to what the Regional Director failedto do in this respect.In its Opposition to Motion for Summary Judgment,Respondent requests copies of the affidavits and statementstaken by the field examiner in theex parteinvestigation of theobjections to the election under the provisions of the PublicInformation section of the Administrative Procedure Act. (5U.S.C. 552, Public Law 89487(1966).) This request is denied.In the circumstances of this case such documents are consid-ered exempt from production by reason of section 3(b)(7) ofthe Public Information Act (5 U.S.C. 552(b)(7)) and notproperly part of the record in the representation proceeding.See cases cited in footnote2, supra.There being no unresolved issues requiring an evidentialhearing the motion of the General Counsel for summaryjudgment is granted, and I hereby make the following further.5 Sec. 5 of the Administrative Procedure Act (5 U.S.C. 554).6Morgan v United States,304 U.S. 1, 58 S.Ct. 999, 82 L.Ed. 1129(1938),Morgan v. United States,298 U S 468, 56 S.Ct. 906, 80 L Ed.1288(1936).7 O.K. Van & Storage Inc.,127 NLRB 1537, enfd 297 F.2d 74(C.A. 5, 1961). SeeAir ControlWindowProducts, Inc,355 F 2d 245,249 (C.A. 5, 1964) "If there is nothing to hear, then a hearing is asenseless and useless formality."See alsoNL.R.B v. Bata Shoe Co.,377 F.2d 821,826 (C.A 4,1967)` ...there is no requirement,constitutional or otherwise,that there be a hearing in the absence ofsubstantial andmaterial issues crucial to determination of whetherNLRB election results are to be accented for nurooses of certification."8 N.L R B. v Lord Baltimore Press,300 F.2d 671 (C.A.4.,1962),NL R B v Dallas City Packing Co.,230F 2d708(C.A.5 ,1956),NL.R.B v. Poinsett Lumber Co,221F.2d121(C.A.9.,1955),NL.R B. v. West Texas Utility Co,214F 2d732(C.A.5.,1954);N.L.R.B. v Sidran Sportswear,181 F.2d 671 (C.A.5., 1950)9See for example,the Regional Director's Decision and Direction ofElection, fn.2 thereof. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTMar Salle, Inc., d/b/a Mar Salle Convalescent Home, theRespondent, is, and has been at all times material herein, acorporation duly organized under and existing by virtue of thelaws of Delaware. It maintains its principal office and place ofbusiness in the District of Columbia, where it is engaged in theoperation of a nursing and convalescent home.Respondent, in the course and conduct of its businessoperations in the past year, a representative period, derivedgross revenues valued at in excess of $100,000, and purchasedgoods and materials valued at in excess of $25,000 fromsuppliers located in the District of Columbia.Respondent is, and has been, at all times material herein, anemployer engaged in commerce within the meaning of Section2(6) of the ActII. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThe following employees of the Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the ActAll hourly-paid employees, including licensed practicalnurses, charge nurses, aids, orderlies, kitchen, housekeeping,and maintenance employees employed at the Employer'sWashington, D C , nursing home, but excluding registerednurses, bookkeepers, dieticians, admissions clerks, switch-board operators,medical secretaries and supervisors asdefined in the Act.On April 2, 1968, a majority of Respondent's employees inthe said unit designated and selected the Union as theircollective bargaining representative in a secret-ballot electionconducted under the supervision of the Regional Director ofRegion 5 of the National Labor Relations Board.On May 2, 1968, the Regional Director certified the Unionas the exclusive collective bargaining representative of theemployees in the appropriate unit Respondent's request thattheBoard review the Regional Director's certification wasdenied on June 6, 1968.At all times since May 2, 1968, and continuously to thepresent, the Union has been the representative for the purposeof collective bargaining of the employees in the said unit, andby virtue of Section 9(a) of the Act has been, and is now, theexclusive representative of all the employees in said unit forthe purpose of collective bargaining with respect to rates ofpay,wages, hours of employment and other terms andconditions of employment.10 The purposeof this provisionis to ensure that the employees inthe appropriate unitwill be accordedthe services of their selectedbargaining agentfor the period provided by law. SeeMar-Jac PoultryCo.,Inc., 136 NLRB 785,Commerce Co. d/b/a Lamar Hotel,140NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817 (1964),Burnett Construction Co.,149 NLRB 1419, 1421, enfd.350 F 2d 57 (C.A. 10, 1965).It is admitted and found that on or about May 10, 1968,the Union requested the Respondent to meet with it for thepurpose of collective bargaining with respect to the employeesin the appropriate unit, and that on or about June 13, 1968,Respondent refused and continues to refuse to do soBy thus refusing to bargain collectively the Respondent hasengaged in unfair labor practices in violation of Section 8(a)(5)of the Act and has interfered with, restrained and coerced itsemployees in violation of Section 8(a)(1) of the ActThe aforesaid unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and the entirerecord in the case, I recommend that the Board issue thefollowingORDERA. For the purpose of determining the duration of thecertification the initial year of certification shall be deemed tobegin on the date the Respondent commences to bargain ingood faith with the Union as the recognized exclusivebargaining representative in the appropriate unit i 0B Mar Salle, Inc , d/b/a Mar Salle Convalescent Home, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from.(a)Refusing to bargain collectively with Service EmployeesInternationalUnion,Local 536,AFL-CIO, as the exclusivecollective bargaining representative of the employees in thefollowing appropriate bargaining unit*All hourly-paid employees, including licensed practicalnurses, charge nurses, aids, orderlies, kitchen, housekeeping,and maintenance employees employed at the Employer'sWashington, D.C., nursing home, but excluding registerednurses, bookkeepers, dieticians, admissions clerks, switch-board operators,medical secretaries and supervisors asdefined in the Act.(b) Interfering with the efforts of said union to negotiatefor or represent employees as such exclusive collective bargain-ing representative, or in any like or related manner interferingwith employee efforts at self-organization2.Take the following affirmative action which is necessaryto effectuate the policies of the Act.(a)Upon request bargain collectively with Service Employ-ees International Union, Local 536, AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unit withrespect to rates of pay, wages, hours of employment, and otherterms and conditions of employment, and embody in a signedagreement any understanding reached.(b) Post at its office and place of business in the District ofColumbia copies of the notice attached hereto marked"Appendix."' i Copies of said notice, on forms to be furnishedby the Regional Director for Region 5, shall, after being dulysigned by an authorized representative of the Respondent, beposted by the Respondent immediately upon receipt thereofand be maintained by it for a period of 60 consecutive days1 r In the event this recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"Recommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order." MAR SALLE CONVALESCENT HOMEthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 5, in writing,within 20 days from receipt of this Recommended Order, whatsteps the Respondent has taken to comply herewith.' 212 In the event this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Directorfor Region 5, in writing, within 10 days from receipt of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that*WE WILL NOT refuse to bargain collectively with ServiceEmployees International Union, Local 536, AFL-CIO, as theexclusive collective bargaining representative of all ourfollowing employees-All hourly paid employees, including licensed practicalnurses, charge nurses, aids, orderlies, kitchen, housekeep-ing,andmaintenance employees, employed at our433Washington, D C , nursing home, but excluding regis-tered nurses, bookkeepers, dieticians, admissions clerks,switchboard operators,medical secretaries and super-visors as defined in the Act.WE WILL NOT interfere with the efforts of the Uniontonegotiateforor represent employees as exclusivecollective bargaining representative, or in any like or relatedmanner interfere with employee efforts at self-organizationor bargainingWE WILL bargain collectively with the Union as ex-clusive collective bargaining representative of the employeesin the appropriate unit and if an understanding is reachedwe will sign a contract with the UnionMARSALLE,INC d/b/a MARSALLE CONVALESCENT HOME(Employer)Dated . .................By . .............(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this Notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, 1091 Fed. Bldg., CharlesCenter, Baltimore, Maryland 21201 (Tel. No. 301-962-2822)